DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al PG PUB 2020/0228282.
Re Claims 1, 28, Kwak et al teaches a UE can configured with multiple carriers, the total CSI processes for multiple BWPs wherein figure 9 teaches a virtual BWP is configured with union of BWPs (first and second BWPs) by the BS [0169, 0176] for configuring CSI processing via configuration for the virtual BWP wherein each BWP are associated with a number of PRBs (one parameter);  the BS triggers a periodic CSI feedback based on UE receiving a DCI indicating/scheduling a BWP adaption or switching of the virtual BWP [0197] for receiving the CSI-RSs (first and second communication) by determining the PRBs (at least one parameter) associated with each of the multiple BWPs.
Re Claims 2, 29, Kwak et al teaches the DCI can indicate the union of the BWPs (the virtual BWP).
Re Claims 3, 4, Kwak et al teaches the DCI can indicate the Virtual BWP of figure 9 based on the configuration of the virtual BWP wherein virtual BWP is a union of BWP1 and BWP2 wherein the BWP1 configuration is associated with PRB 20- PRB 40 (the parameter) which the same value corresponding to the region of the Virtual BWP.
Re Claim 5, Kwak et al teaches PRB ranges (one or more parameter) associated with the BWP are different (first and second BWP) based on the configuration (a BWP configuration) of the virtual BWP wherein the virtual BWP (a corresponding bandwidth parts) includes the PRBs of both of the BWPs.
Re Claim 11, Kwak et al teaches the CSI supports measurement in different BWPs and supports dynamic BWP adaptation or switching [0163].  This dynamic switching suggests that the subsequent DCIs (receiving a second DCI) can be received to dynamically switch from BWP 1 (first index) to BWP 2 (second index).
Re Claim 12, Kwak et al teaches DCI includes configuration for the virtual BWP wherein figure 9 teaches the configuration of the virtual BWP (a corresponding BWP configuration) which includes BWP 1 and BWP2 wherein based on the configuration of the BWP 2 (PRB 40-PRB 100), the UE can determine configuration of the BWP 1 at least in part based on (PRB 20- PRB 40) [0176] when the second DCI is for the virtual BWP.
Re Claim 13, Kwak et al teaches when the second DCI is for the BWP1, based on the virtual BWP configuration, the UE determines the BWP configuration for the BWP 1 of (PRB 20- PRB 40) based on least in part on BWP 2 (PRB 41-PRB 100) and a corresponding virtual BWP configuration with virtual BWP (PRB 20-PRB 100).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al PG PUB 2020/0228282 in view of Takeda et al PG PUB 2019/0123800.
Re Claim 6, Kwak et al teaches a DCI format/size is depends on the TM set for the UE [0064 0129] and the DCI format/size can include the virtual BWP associated with the PRBs of each BWPs (parameter…first and second BWP).  Kwak et al fails to explicitly teach a size of the DCI is smaller than a cumulative size of DCIs used to indicate the one or more parameters that are for the first and second BWPs.  However, Takeda teaches the DCI scheduling information of common information may be joint-encoded whereby a single DCI can be used to reduce the overhead of the DCI [0082].  The single DCI would have been smaller than a cumulative size of the DCIs.  One skilled in the art would have been motivated to reduce the overhead of the DCI.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 8, Takeda et al teaches the single DCI can joint-encode common control information such as the scheduling information [0082].  The single DCI can map the Virtual BWP of Kwak et al that combines the BWP 1 and BWP 2 (indexes of the first second BWPs) whereby the UE would have received the single DCI indicating the configuration information mapping of the Virtual BWP with the combined BWPs.  
Takeda et al fails to explicitly teach that Virtual BWP can be indexed.  However, indexing of Virtual BWP in the DCI would differentiated different Virtual BWPs so that it can be identified by the UE.
Re Claims 9, 10, in view of Takeda et al, indexing of Virtual BWP in the DCI would differentiated different Virtual BWPs that jointly indicates the first and second BWPs (indexes).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al PG PUB 2020/0228282 in view NOH et al PG PUB 2022/0278802.
Re Claim 7, Kwak et al further teaches that the virtual BWP configuration can be configure for CSI-RS transmission and can be preconfigured [0181] whereby a configuration for a CSI-RS transmission in the virtual BWP [0176].  Kwak et al fails to explicitly teach “receiving DCI indicating the BWP for the virtual BWP prior to receiving a schedule…”..  However, NOH et al teaches as initial BWP can configured by the RRC, at least one piece of BWP configuration information is indicated through the DCI [0077].  By combining the teaching, the DCI can include the BWP configuration information for virtual BWP of Kwak et al.  One skilled in the art would have been motivated to have determined the BWP configuration of virtual BWP prior to receiving the DCI scheduling the CSI-RS transmission to correctly identify the resource parameters associated with the virtual BWP.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al PG PUB 2020/0228282 in view JI et al PG PUB 2022/0174660.
Re Claim 14, Kwak et al teaches the PDCCH for receiving the DCI format is associated with a PDCCH search space based on a logical allocation of the CCEs [0065].  The DCI either first or second indicates the switching the BWP 1 and BWP 2 associated with the virtual BWP.  It would have been apparent to one skilled in the art that the DCI associated with the virtual BWP would have been associated with PDDCH search space.  Kwak et al fails to explicitly teach “…a same search space identifier is associated with the BWP1 and BWP 2 after the switching is performed.”.  However, JI et al teaches a network device configures an identifier for the search space for detecting the PDCCH [0125].  By combining the teachings, the “same” search space set identifier can be used by the UE to detecting the PDCCH associated with the second DCI after switching is performed during the first DCI.  By using the same search space set identifier, the UE would have detected the PDCCH with the second DCI without receiving additional PDCCH configuration information from the BS.  One skilled in the art would have been motivated to have used the “same search space set identifier” for detecting the PDCCH associated with the second DCI.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.

Claims 15-17, 19, 24, 27 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei PG PUB 2021/0204309.
Re Claims 15 and 30, Babaei teaches a UE receiving a PDDCH from a Scell (a second serving cell) wherein the PDCCH includes a single DCI containing scheduling information for the PDSCH in a Pcell (a first serving cell) and a scheduling information PDSCH for the Scell (the serving cell) [0225] wherein the single DCI supports carrier aggregation wherevby the UE is configured with plurality of BWPs (first and second BWP) for receiving the PDSCHs [0095-0097].
Re Claim 16, Babaei teaches the DCI is single.
Re Claim 17, Babaei teaches the communicating accordance to the BWP configuration such as subcarrier spacing configuration for the first and second BWPs [0094].
Re Claim 19, Babaei teaches the wireless device receiving RRC signaling, prior to receiving the DCI in the PDCCH, indicating configuration parameter of the plurality of cells [0132 0133] wherein the parameter can include SCS for the respective cells.
Re Claim 24, Babaei teaches in figure 10, the UE receives DCI (first DCI) indicating activation of UE in BWP 1004 (first BWP); the UE receives a second DCI indicating BWP switching 1010 in BWP 1004 (the first BWP) between BWP 1004 to BWP 1006 (second BWP indexes) [0097].
Re Claim 27, Babaei teaches the configuration parameter can indicate self-scheduling  cell [0229] which indicates a same serving cell (first and second serving cell)
Claims 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei PG PUB 2021/0204309 in view MIAO et al PG PUB 2019/0044811.
Re Claim 18, Babaei fails to explicitly teach that the DCI includes the “respective BWP configurations”.  However, MIAO et al teaches the DCI indicates a BWP configuration such as the SCS [0060 0069].  One skilled in the art would have motivated to indicate the BWP configurations for the respective BWPs in Kwak et al to enable the UE to identify the specific PRB indexing of the BWP via the configured SCS. Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 21, MIAO teaches a UE is RRC configured (receiving configuration information) with a set of BWPs associated with IDs (indexes) [0077-0079] to support PDSCH in Babaei wherein through configured set of BWP IDs (BWP indexes of the first and second BWP) would have been mapped with scheduling information fields of the single DCI (BWP index fields) supporting the PDSCH transmission.
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei PG PUB 2021/0204309 in view MIAO et al PG PUB 2019/0044811 as applied to Claim 21 above and further in view of WONG et al PG PUB 2022/0086873.
Re Claims 22, 22, Babaei in view of MIAO et al fails to explicitly teach a single BWP index jointly indicates respective BWP indexes of the first and second BWP.  However, WONG et al teaches a single DCI can jointly encoded to indicate the PUSCH grants [0096].  Jointly encoding of the PUSCH grants would have been indicated by a single BWP index indicating the indexes of the BWPs in Babaei in vie of MAIO et al.  By indicating the “single BWP index”, the overhead information would have been reduced while separately indicating the respective BWP IDs (first and second BWPs) associated with the data transmissions.  One skilled in the art would have been motivated to reduce overhead of the DCI by mapping the “single BWP index” jointly indicating the respective BWP indexes.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei PG PUB 2021/0204309 in view ZHOU et al PG PUB 2021/0352580.
Re Claim 24, Babaei teaches a UE receiving a first DCI for scheduling data transmission in the Pcell [0224].  Babaei further supports Cross carrier scheduling wherein the Scell receives a PDCCH and associated DCI for scheduling data transmission on the Pcell [0225] wherein figure 10 teaches the BWP switching is indicated by the DCI via the scheduling information [0097].   
Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei PG PUB 2021/0204309 in view MIAO et al PG PUB 2019/0044811 and WONG et al PG PUB 2022/0086873.
Re Claim 25, Babaei teaches the single DCI and MIAO teaches the single DCI indicating the BWP configuration for the BWPs.  Babaei in view of MIAO et al fails to explicitly teach “determining a configuration for the first BWP based at least in part on the second BWP index and a corresponding BWP configuration associated with the first BWP.  However, WONG et al teaches a single DCI can jointly encoded to indicate the PUSCH grants [0096].  Jointly encoding can include configuration information for the respective BWPs.  When the configuration information (a corresponding BWP configuration) respective to the BWPs are jointed encoded in the single DCI, the configuration of the first BWP can be determined based in part the configuration information of the second BWP index.  In so doing, the overhead of the DCI can be reduced.  One skilled in the art would have been motivated to reduce overhead by enabling the UE to determine the configuration of the first BWP based at least inpart on the second BWP index.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.  
Re Claim 26, Babaei teaches the wireless device receives search space configurations for monitoring the DCI of a downlink BWPs [0099].  Babaei further teaches in figure 10, the UE monitoring for candidate PDCCHs in respective BWPs.  The search space configuration would have been identified by ID indicating the search space set for monitoring for the BWP switching in the respective DCIs, See figure 10.  When the search space configuration (set identifier) is configured for the UE, the UE would have used the “same search space set identifier” configured for the UE for detecting the DCIs (the second DCI) as applied for detecting the first DCI.  In so doing, a separate search space configuration would have been needed for configuration the search space for the second DCI to minimize signaling.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 20, prior art fails to teach padding accordance with a maximum size of respective sizes associated with the first and second control information as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472